Citation Nr: 0811915	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  06-12 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a left tibia fracture.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a left femur fracture.

3.  Entitlement to a compensable evaluation for right knee 
strain.

4.  Entitlement to an evaluation in excess of 10 percent for 
lumbar strain prior to January 24, 2005.

5.  Entitlement to a compensable evaluation for lumbar strain 
after January 24, 2005.


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to May 1984. 
 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated March 2005, by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  Subsequently, the case was 
transferred to the St. Petersburg, Florida RO. 


FINDINGS OF FACT

1.  For the entire appeal period, the left tibia disability 
has been manifested by no more than malunion to a moderate 
degree of the knee or ankle.

2.  For the entire appeal period, the left femur disability 
has been manifested by no more than malunion to a moderate 
degree of the knee or hip.

3.  For the entire appeal period, the right knee disability 
has been manifested by full range of motion and no evidence 
of significant functional impairment; there is no x-ray 
evidence of arthritis.

4.  For the entire appeal period, the lumbar strain has been 
manifested by full range of motion with no muscles spasm, 
guarding, or tenderness; there is no evidence of neurological 
impairment. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a left tibia fracture have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code (DC) 5262 (2007).

2.  The criteria for a rating in excess of 20 percent for 
residuals of a left femur fracture have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 
5255 (2007).

3.  The criteria for a compensable rating for right knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-
4.14, 4.40, 4.45, 4.59, 4.71a, DC 5260 (2007).

4.  Prior to January 24, 2005, the criteria for the 
assignment of a rating in excess of 10 percent for lumbar 
strain have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-
4.14, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2007). 

5.  From January 24, 2005, the criteria for the assignment of 
a compensable rating for lumbar strain have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 
5237 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings applies 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  

These regulations, and the prohibition against pyramiding in 
38 C.F.R. § 4.14, do not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 
206-08 (1995).  

In other words, when rated for limitation of motion, a higher 
rating may be assigned if there is additional limitation of 
motion from pain or limited motion on repeated use of the 
joint.  A finding of functional loss due to pain must be 
"supported by adequate pathology and evidenced by the 
visible behavior of the claimant."  38 C.F.R. § 4.40.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  Id.  
 
Further, where the evidence contains factual findings that 
show a change in the severity of symptoms during the course 
of the rating period on appeal, assignment of staged ratings 
would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

In December 2004, the veteran filed his claims for increased 
evaluations.  The medical evidence of record consists of two 
VA examinations, which address all of the issues on appeal. 

During the October 2003 examination, he complained of pain in 
the left and right knee as well as the back.  He noted that 
he uses a left knee brace to alleviate pain and complained 
that his left knee will occasionally give out, occurring once 
or twice every four months.  He denied locking and 
instability but noted swelling in the lower left leg after 
prolonged periods of weight bearing.

On examination, both knees were noted as having full range of 
motion.  He did complain of mild pain on forward flexion.  
Medical and lateral collateral ligaments were intact.  
McMurray's test was negative.  There was no effusion, joint 
heat, or erythema.  There was crepitus and tenderness to 
manipulation of both patellas.  

X-rays showed a normal study of the right knee, with no 
evidence of deformity, inflammation, or destructive changes.  
X-rays of the left knee revealed moderate degenerative 
changes of the left knee, healed fracture of the proximal 
left fibula, and deformity of the proximal left tibia.  

Examination of the thoracolumbar spine revealed full range of 
motion.  There was no tenderness or scoliosis.  X-rays of the 
lumbar spine showed some degenerative changes.  The examiner 
diagnosed the veteran with lumbar strain.

In January 2005, the veteran underwent a second VA 
examination, where he continued to complain of pain in both 
knees and the lumbar spine.  He did not complain of swelling, 
locking, instability, or crepitation in either knee, and he 
did not note any radicular type pain or paresthesias from the 
spine.  There is no history of bowel or bladder incontinence.  

On examination, the spine was noted as straight.  There was 
no tenderness or muscle spasm, and he had full range of 
painless motion of the lumbosacral spine.  Straight leg 
raising and Patrick's tests were negative.  Reflexes, 
sensation, and circulation were intact throughout both lower 
extremities.  

Examination of the left leg revealed mild atrophy of the 
thigh.  He had full range of painless motion of the left hip 
and left knee.  There was a bony deformity around the left 
knee and tibia, but there was no evidence of joint effusion 
or tenderness.  

Examination of the right knee revealed a normal contour, with 
no evidence of joint effusion, swelling, or tenderness.  He 
had full range of motion without any evidence of crepitation.  

Left Tibia and Left Femur

The veteran is currently evaluated as 20 percent disabling 
under DC 5262 for the left tibia fracture.  Under DC 5262, a 
20 percent rating is assigned if there is impairment of the 
tibia and fibula with moderate knee or ankle disability, and 
a 30 percent rating is assigned for impairment of the tibia 
and fibula with malunion resulting in marked knee or ankle 
disability.  38 C.F.R. § 4.71a, DC 5262.  
 
For the left femur fracture, he is currently evaluated as 20 
percent disabling under DC 5255.  Under DC 5255, a 20 percent 
rating is assigned for moderate knee or hip disability, and a 
30 rating is warranted for malunion of the femur with marked 
knee or hip disability.  38 C.F.R. § 4.71a, DC 5255.

After reviewing the record, the Board finds that the 
veteran's left tibia and femur fracture residuals do not more 
closely approximate the criteria for the next higher rating.

Specifically, the record does not reflect malunion of the 
tibia and fibula with marked knee or ankle disability or 
malunion of the femur with marked knee or hip disability.  
The examinations found no ankylosis, instability, or 
limitation of motion.  Essentially, there was no indication 
of marked knee, ankle, hip, tibia, fibula, or femur 
disability.  Thus, the veteran is not entitled to a 30 
percent rating under DC 5262 or DC 5255.

Right Knee
 
The veteran is currently evaluated as noncompensable under DC 
5260 for the right knee disability.  Limitation of leg motion 
is rated under DCs 5260 and 5261.  A knee disability can be 
rated for both limitation of leg flexion under DC 5260 and 
limitation of leg extension under DC 5261.  See VAOPGCPREC 9-
2004 (Sept. 17, 2004).  Under these diagnostic codes, a 
compensable rating requires findings of such symptoms as 
flexion limited to 45 degrees or less, or extension is 
limited to 10 degrees or greater.  

After reviewing the record, the Board finds that the 
veteran's right knee disability does not more closely 
approximate the criteria for the next higher rating.  Both of 
the examinations revealed full range of motion.  Furthermore, 
as the evidence fails to indicate ankylosis, recurrent 
subluxation or lateral instability, cartilage impairment, 
impairment of the tibula or fibula of the right knee, or genu 
recurvatum, an additional rating under DCs 5256, 5257, 5258, 
5259, 5262, or 5263 is not applicable.   

Lumbar Strain

In December 2003, the RO granted service connection for 
lumbar strain and assigned a 10 percent disability 
evaluation, effective August 6, 2003.  In December 2004, the 
veteran filed a claim for an increased rating.  On January 
24, 2005, he underwent a VA examination, and in March 2005, 
the RO decreased the evaluation to noncompensable evaluation, 
effective to the date of the examination.  The combined 
rating for the veteran's service-connected disabilities has 
remained at 40 percent.

The Board has reviewed the record and finds that the 
reduction was procedurally correct even though the RO failed 
to comply with the provisions of 38 C.F.R. § 3.105(e) which 
provide procedural safeguards for a reduction of an 
evaluation of a service-connected disability.  

In a precedential opinion issued in November 1991, VAOPGCPREC 
71-91, the General Counsel for VA held that the provisions of 
38 C.F.R. § 3.105(e) do not apply where there is no reduction 
in the amount of compensation payable.  The General Counsel 
held that this regulation is only applicable where there is 
both a reduction in evaluation and a reduction or 
discontinuance of compensation payable.  

Therefore, where the evaluation of a specific disability is 
reduced but the amount of compensation is not reduced because 
of a simultaneous increase in the evaluation of one or more 
other disabilities, § 3.105(e) is not applicable.

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  38 C.F.R. § 4.71a, DC 5237. 

A 20 percent evaluation for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

Prior to January 24, 2005, the Board finds that a rating in 
excess of 10 percent is not warranted.  As previously noted, 
both examinations revealed normal range of motion with no 
tenderness or muscle spasms.  Likewise, a compensable 
evaluation from January 24, 2005 is also not warranted. 

DC 5237 is for application with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  This implies that the factors for consideration 
under the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
are now contemplated in the rating assigned under the general 
rating formula.  

Even if DeLuca factors are not contemplated in the current 
evaluation criteria, there is no credible objective evidence 
to demonstrate that pain on use or during flare-ups results 
in additional functional limitation to the extent that the 
veteran's lumbar spine was limited to the degree required for 
a higher rating under the revised DC 5237.  

There is also no evidence of intervertebral disc syndrome 
(IVDS) or any neurological impairment.  See 38 C.F.R. 
§ 4.71a, DC 5243.  Therefore, an increased rating under DC 
5243 or a separate rating under the diagnostic codes for 
neurological disabilities is not warranted.  
    
With respect to all the claims, the Board has considered the 
veteran's statements.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

Although his statements are probative of symptomatology, they 
are not competent or credible evidence of a diagnosis, date 
of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. at 494-95; Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  As noted, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disabilities are evaluated, more 
probative than the subjective evidence of increased 
disabilities.

In conclusion, the Board finds that the preponderance of the 
evidence does not support a higher rating for the claims on 
appeal.  In reaching this conclusion, the benefit-of-the-
doubt doctrine has been applied.  See  38 U.S.C.A. § 5107(b).  
The Board has also considered whether staged ratings are 
appropriate but, other than the reduction period discussed 
above for the lumbar spine, finds no distinct time periods 
where the veteran's symptoms warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007). 

Additionally, the evidence does not reflect that the 
disabilities at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 is not warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).
 
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Vazquez-Flores, slip 
op. at 5-6. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
January 2005, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claims for increased 
ratings as this is the premise of the claims.  It is 
therefore inherent that the he had actual knowledge of the 
rating elements of the claims.  In addition, he was provided 
with notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
dated in April 2006.  

The Board acknowledges that the VCAA letter sent to the 
veteran does not meet the requirements of Vazquez-Flores and 
is not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome for the reasons discussed below.   

In this case, the veteran demonstrated actual knowledge of 
what was needed to support his claims as reflected in his 
statements and correspondences.  Specifically, he discussed 
the impact that his disabilities have had on his daily life 
and employment.  

Moreover, he can be expected to understand from the various 
letters from the RO what was needed to support his claims, 
including the March 2006 statement of the case.  Although 
this correspondence cannot be considered timely notice, it 
can be used to rebut the presumption of prejudice.  

In this case the Board finds that the notice deficiencies do 
not affect the essential fairness of the adjudication.  
Therefore, the presumption of prejudice is rebutted.  For 
this reason, no further development is required regarding the 
duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran has not identified any 
treatment records.  In addition, he was afforded VA medical 
examinations in October 2003 and January 2005.

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

An evaluation in excess of 20 percent for residuals of a left 
tibia fracture is denied.

An evaluation in excess of 20 percent for residuals of a left 
femur fracture is denied.

A compensable evaluation for right knee strain is denied.

An evaluation in excess of 10 percent for lumbar strain prior 
to January 24, 2005, is denied.

A compensable evaluation for lumbar strain after January 24, 
2005, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


